Exhibit 10.6

THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED. THEY MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE
ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT AS TO THE SECURITIES UNDER SAID
ACT OR AN OPINION OF COUNSEL SATISFACTORY TO THE BORROWER THAT SUCH REGISTRATION
IS NOT REQUIRED.

CALPIAN, INC.

SECURED SUBORDINATED PROMISSORY NOTE

 

$                    

   Date:                                             ,

Texas

FOR VALUE RECEIVED, Calpian, Inc., a Texas corporation (“Borrower” or
“Company”), hereby promises to pay to                                         ,
a                                          (“Lender”), in lawful money of the
United States of America and in immediately available funds, the principal sum
of                      Thousand Dollars ($                    .00) (the
“Loan”), together with accrued and unpaid interest thereon, payable on the dates
and in the manner set forth below.

This Secured Subordinated Promissory Note (the “Note”) is executed and delivered
in connection with that certain Note and Warrant Purchase Agreement by and
between Borrower and Lender (as the same may from time to time be amended,
modified or supplemented), of even date herewith, attached hereto and
incorporated herein by reference (the “Note and Warrant Purchase Agreement”),
and is one of a series of secured subordinated promissory notes that may be
issued by the Company to multiple lenders participating in the Notes Offering,
as defined in the Note and Warrant Purchase Agreement.

1. Principal Repayment. The outstanding principal amount of the Loan shall be
payable in full two (2) years from the date first written above (“Maturity
Date”), subject to the terms and limitations hereunder. The Borrower may prepay
this Note in whole or in part at any time prior to the Maturity Date without the
written consent of Lender, at Borrower’s sole discretion (a “Prepayment”). In
the event of a Prepayment, Borrower shall pay Lender a Prepayment penalty, which
shall be added to the principal of the Note (the “Prepayment Penalty”). The
Prepayment Penalty shall be the lesser of (i) twelve months of Interest, or
(ii) the amount of unpaid Interest payable under the Note if the Note were fully
satisfied at the Maturity Date.

2. Interest Rate. Borrower further promises to pay interest on the sum of the
unpaid principal balance of the Loan outstanding, from the date of this Note
until all such principal amounts shall have been repaid in full. Interest shall
be payable at the rate of Twelve Percent (12%) per annum, and shall be
calculated on the basis of a 360-day year (“Interest”). Interest shall be due
and payable in monthly installments on or before the 5th calendar day of the
following month, with any remaining amounts payable on the Maturity Date, with
the first month’s Interest installment due hereunder to be accrued and paid by
Borrower to Lender with the second month’s Interest installment.

3. Place of Payment. All amounts of interest and principal payable hereunder
shall be payable to Lender at the address it specifies to Borrower in writing.

4. Application of Payments. Any payments on this Note shall be applied first to
accrued interest, and thereafter to the outstanding principal balance hereof.

 

1



--------------------------------------------------------------------------------

5. Use of Proceeds. The proceeds from this Note shall be used by Borrower for
the purpose of acquiring residual payment portfolios (the “Purpose”).

6. Secured Obligation. Subject to limitations under this Note as described in
Section 8 below, Borrower hereby grants to Lender a first priority lien and
security interest in, to and under all of the following assets of the Company
(collectively, the “Collateral”):

(a) all accounts, accounts receivable, contract rights, general intangibles,
chattel paper, notes, drafts, acceptances, and all other debts, obligations and
liabilities in whatever form owing to Company from any person, firm, corporation
or other legal entity whether now existing or hereafter arising or acquired;

(b) all now owned or hereafter acquired and wherever located goods, merchandise
and other personal property which are held for sale or lease or to be furnished
under contracts of service or held as raw materials, work in process or finished
goods and supplies or materials used or consumed in Company’s business or used
in connection with the manufacture, packing, shipping, advertising or furnishing
of such goods;

(c) all now existing or hereafter acquired machinery, equipment, furniture and
fixtures, including spare parts, replacements, substitutions, additions or
accessions thereto, wherever located;

(d) all documents, policies and certificates of insurance and chooses in action,
whether now or hereafter existing;

(e) all instruments, securities and cash owned by Company or in which Company
has an interest, which now or hereafter are at any time in possession or control
of Lender or in transit by mail or carrier to or from Lender or in the
possession of any third party acting on Lender’s behalf, without regard to
whether Lender received the same in pledge, for safekeeping, as agent for
collection or transmission or otherwise or whether Lender has conditionally
released the same;

(f) all books, records, ledger sheets and other records relating to the
foregoing;

(g) all customer lists, purchase orders, contract rights, trademarks, trade
names, copyrights, patents, processes, and all applications therefor, know-how,
trade secrets, confidential information, goodwill, assumed names, and all other
intellectual property; and

(h) all proceeds, products, offspring, rents and profits of the foregoing,
including, without limitation, proceeds of insurance.

7. Other Liens. As of the date hereof, there are no other liens, claims,
security interests or other encumbrances (“Liens”) attaching to the Collateral
except for those in favor of this Note and other notes entered into under the
Note and Warrant Purchase Agreement, and those in favor of holders of secured
subordinated promissory notes, principal amount of up to $2 million, issued (or
to be issued) by the Company that are senior to this Note (the “Senior Secured
Notes”).

 

2



--------------------------------------------------------------------------------

At request of Lender, Borrower will join with Lender in executing one or more
financing statements pursuant to the Uniform Commercial Code (the “Code”) in
form satisfactory to Lender. Borrower hereby authorizes Lender to file a
financing statement signed only by Lender in all places where necessary to
perfect Lender’s security interest in the Collateral in all jurisdictions where
such authorization is permitted by the Code. Borrower further agrees to
immediately prepare all such financing statements and submit said statement to
Lender. Without limiting the foregoing Borrower agrees that whenever the Code
requires Borrower to sign a financing statement for filing purposes, Borrower
hereby appoints Lender or any of Lender’s representatives as Borrower’s attorney
and agent, with full power of substitution, to sign or endorse Borrower’s name
on any such financing statement or other document and authorizes Lender to file
such a financing statement in all places where necessary to perfect Lender’s
security interest in the Collateral. A carbon, photographic or other
reproduction of this Note or of a financing statement is sufficient as a
financing statement. Upon full payment of all obligations under this Note, the
Lien or charge created hereby or resulting herefrom, shall cease to exist and
Lender shall file all termination statements requested by Borrower necessary to
accomplish this purpose.

8. Subordination. Notwithstanding the foregoing, the Borrower agrees, and the
Lender by its acceptance hereof likewise agrees, that the Note is subordinated
to the Senior Secured Notes and may be subordinated by the Borrower to Qualified
Senior Indebtedness according to the terms outlined below. Lender agrees to
enter into a subordination agreement for Qualified Senior Indebtedness according
to standard industry terms and conditions. As used herein, “Qualified Senior
Indebtedness” shall mean all indebtedness of the Borrower for money borrowed
from any bank or other non-affiliated financial institution or investment group
(including any indebtedness to any assignees thereof) whether now existing or
hereafter arising, without limit as to amount, including, without limitation,
all principal and interest (including such interest as may accrue after the
initiation of bankruptcy proceedings), and all premiums, fees and expenses owing
by the Borrower to any such parties in respect of Qualified Senior Indebtedness.

9. Events of Default; Acceleration. If one or more of the following occurs (each
an “Event of Default”):

(a) The Borrower shall be involved in financial difficulties as evidenced:
(i) by its commencement of a voluntary case under Title 11 of the United States
Code as from time to time in effect; (ii) by its filing an answer or other
pleading admitting or failing to deny the material allegations of a petition
filed against it commencing an involuntary case under said Title 11, or seeking,
consenting to or acquiescing in the relief therein provided, or by its failing
to controvert timely the material allegations of any such petition; (iii) by the
entry of an order for relief in any involuntary case commenced under said Title
11; (iv) by the entry of an order by a court of competent jurisdiction (A) by
finding it to be bankrupt or insolvent, (B) ordering or approving its
liquidation, reorganization or any modification or alteration of the rights of
its creditors, or (C) assuming custody of, or appointing a receiver or other
custodian for all or a substantial part of its property and such order shall not
be vacated or stayed on appeal or otherwise stayed within 120 days; (v) by the
filing of a petition against the Borrower under said Title 11 which shall not be
vacated within 120 days; or (vi) by its making an assignment for the benefit of,
its creditors, or appointing or consenting to the appointment of a receiver or
other custodian for all or a substantial part of its property;

(b) The Borrower shall sell substantially all of its assets to an unaffiliated
third party in one or more of a series of related transactions;

(c) the Borrower shall fail to make a payment of any installment of the
outstanding principal or interest amount of this Note (whether by acceleration
or otherwise) which failure or breach shall not be cured within 30 days after
written notice thereof from the holder of this Note to the Borrower; or

 

3



--------------------------------------------------------------------------------

(d) if the proceeds of the loan evidenced by this Note have been used other than
for the Purpose.

then, and in any such event, and at any time thereafter, if any Event of Default
shall be continuing, subject to Section 8, at the option of the holder of this
Note upon written notice to the Borrower, the outstanding principal of any and
all accrued but unpaid interest in respect of this Note shall be immediately due
and payable upon delivery of such written notice, without presentment, demand,
protest or any other notice of any kind being required, all of which are hereby
expressly waived by the Borrower.

10. Due Authorization. The Borrower has the full power and authority to execute
and deliver this Note and to consummate the transactions contemplated on its
part hereby and thereby. The execution, delivery (or filing or adoption, as the
case may be), and performance by the Borrower of this Note have been duly
authorized by the Borrower. This Note is a valid and binding agreement of the
Borrower, enforceable against the Borrower in accordance with its terms, except
as limited by bankruptcy, insolvency and other laws affecting the enforcement of
creditors’ rights generally and by equitable principles in any action (legal or
equitable) and by public policy.

11. Modification. This Note is being issued as one of a series of notes issued
by the Borrower under the Notes Offering described in the Note and Warrant
Purchase Agreement and any of the terms of this Note (including, without
limitation, the Maturity Date, the rate of interest, and the subordination
features) may be waived or modified only in writing, signed by the Borrower and
holders of a majority in principal amount of all Notes issued by the Borrower in
such Notes Offering described under the Note and Warrant Purchase Agreement.

12. Governing Law. This Note shall be governed by, and construed and enforced in
accordance with, the laws of the State of Texas, excluding conflict of laws
principles that would cause the application of laws of any other jurisdiction.
Any action brought to enforce or interpret this Note shall be brought in the
courts located in Dallas County, Texas.

15. Transfers, Successors and Assigns. The provisions of this Note shall inure
to the benefit of and be binding on any successor to Borrower and shall extend
to any holder hereof; provided, however, that the Lender may not, without the
prior written consent of Borrower (such consent not to be unreasonably withheld
and such consent not to be required if an Event of Default exists), assign,
transfer or negotiate this Note to any Person. Any such transfer or assignment
must be in full compliance with applicable securities laws.

[Remainder of Page Blank]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Borrower and the Lender have duly executed this Secured
Convertible Promissory Note as of the date first written above.

 

BORROWER:     LENDER: CALPIAN, INC.    

 

By:  

 

    By:  

 

Harold Montgomery       Chief Executive Officer     Name:  

 

      Title:  

 

      Address:  

 

     

 

 

5